
	
		II
		110th CONGRESS
		1st Session
		S. 1006
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to deny qualified dividend income treatment to certain foreign
		  dividends.
	
	
		1.Certain foreign dividends not treated as
			 qualified dividend income
			(a)In generalClause (ii) of section 1(h)(11)(B) of the
			 Internal Revenue Code of 1986 (relating to certain dividends excluded) is
			 amended by striking and at the end of subclause (II), by
			 striking the period at the end of subclause (III) and inserting ,
			 and, and by adding at the end the following new subclause:
				
					(IV)any nonqualified dividend from a foreign
				corporation.
					.
			(b)Nonqualified dividend from a foreign
			 corporationParagraph (11) of
			 section 1(h) of such Code (relating to dividends taxed as net capital gain) is
			 amended by redesignating subparagraph (D) as subparagraph (E) and by inserting
			 after subparagraph (C) the following new subparagraph:
				
					(D)Nonqualified dividend from a foreign
				corporationFor purposes of
				subparagraph (B)(ii)(IV), the term nonqualified dividend from a foreign
				corporation means any dividend from a foreign corporation if—
						(i)any amount is allowable as a deduction to
				any person at any time under the taxation law of any foreign country (or any
				amount is otherwise creditable against the tax imposed under such law) with
				respect to such dividend,
						(ii)for the taxable year of the corporation in
				which the distribution is made, or the preceding taxable year—
							(I)such corporation is not treated as a
				corporation for purposes of the taxation laws of any foreign country to which
				it would be subject to tax if it were treated as a corporation,
							(II)such corporation is exempt from tax under
				the taxation laws of any foreign country to which (but for such exemption) it
				would otherwise be subject to tax (except for exemption on the basis of
				nonresidence, nondomicile, or similar criteria), or
							(III)such corporation is a passive foreign
				investment company (as defined in section 1297 (without regard to subsection
				(e) thereof)), or
							(iii)such dividend is paid with respect to an
				instrument which is treated as other than stock (or a similar equity interest)
				under the taxation laws of any foreign country with respect to which the
				payment is taken into
				account.
						.
			(c)Conforming amendmentSubparagraph (C) of section 1(h)(11) of
			 such Code is amended by striking clause (iii) and by redesignating clause (iv)
			 as clause (iii).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to dividends received after the date of the enactment
			 of this Act.
			2.Modification to the definition of qualified
			 foreign corporation
			(a)In generalClause (ii) of section 1(h)(11)(C) of the
			 Internal Revenue Code of 1986 (relating to dividends on stock readily tradable
			 on United States securities market) is amended by striking by such
			 corporation if the stock and all that follows and
			 inserting
				
					by such corporation
			 if—(I)the stock with respect to which such
				dividend is paid is readily tradable on an established securities market in the
				United States, and
					(II)such corporation is created or organized
				under the laws of a foreign country which has a comprehensive income tax system
				which the Secretary determines is satisfactory for the purposes of this
				paragraph.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to dividends received after the date of the enactment
			 of this Act.
			
